PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cynthia Crocker
Application No. 16/368,023
Filed: March 28, 2019
For: EDUCATIONAL METHOD AND APPARATUS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed January 4, 2022, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to timely reply to a non-final Office action, mailed 
September 29, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on December 30, 2022.  A Notice of Abandonment was mailed on June 10, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuation in part application under 37 CFR 1.53(b); (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.

It is noted, that the petition fee $525.00 was received on January 4, 2022 and January 6, 2022
Therefore, the $525.00 petition fee submitted on January 6, 2022, is unnecessary, and subject to refund by requesting in writing to the following address:  Mail Stop 16, Director of the U.S. Patent and Trademark Office, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being revived solely for the purpose of continuity with Application No. 17/564,711 filed December 29, 2021.  As continuity has been established by revival of this application, this application is again abandonment in favor of continuing Application No. 17/564,711.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions